RENDERED: JULY 2, 2021; 10:00 A.M.
                           TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0471-MR

TAMMY FEINAUER                                                      APPELLANT


                APPEAL FROM CAMPBELL CIRCUIT COURT
v.                HONORABLE DANIEL J. ZALLA, JUDGE
                        ACTION NO. 16-CR-00912


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND McNEILL, JUDGES.

LAMBERT, JUDGE: Tammy Feinauer appeals from the Campbell Circuit Court’s

judgment sentencing her to two consecutive two-year prison sentences in

accordance with a jury’s having found her guilty of two counts of reckless

homicide. We reverse and remand because the trial court permitted the

Commonwealth to introduce text messages evidencing prior bad acts by Feinauer

insufficiently tethered to the reckless homicide charges.
              I. Relevant Factual and Procedural History

              In the evening of March 3, 2016, Feinauer left her home to attend an

event at her child’s school. En route, her vehicle left her lane of traffic and

collided head-on with a vehicle traveling in the opposite direction, tragically

killing both occupants. Feinauer was taken to the University of Cincinnati

Hospital (UC Hospital) in Ohio for treatment. At the hospital her blood was drawn

multiple times. The first blood draw showed Feinauer to have a blood alcohol

level of 0.048%. No alcohol was detected in the subsequent draws, nor were any

drugs detected in any draws.

              Feinauer was indicted on two counts of reckless homicide, which

eventually proceeded to a January 2020 jury trial. Feinauer was found guilty of

two counts of reckless homicide, and the jury recommended she serve consecutive

two-year sentences. The trial court sentenced Feinauer in accordance with the

jury’s recommendation, after which she filed this appeal. Additional facts will be

related as necessary in our analysis.1




1
 When relating the evidence presented at trial, Feinauer repeatedly cites to her counsel’s
opening argument instead of to the testimony, but “an attorney’s arguments do not constitute
evidence.” Dixon v. Commonwealth, 263 S.W.3d 583, 593 (Ky. 2008).

                                              -2-
             II. Analysis

             A. The Text Messages Were Inadmissible

             We begin with Feinauer’s argument that the trial court erred by

admitting about fifteen texts, dating from November 2015 to March 2016, she had

sent regarding speeding, drinking and driving, and/or texting and driving. We

agree.

             It is generally illegal to have open containers of alcohol in the

passenger compartment of a motor vehicle under Kentucky Revised Statute (KRS)

189.530(2). It is also generally illegal to text and drive under KRS 189.292(2).

Speeding is also against the law (see, e.g., KRS 189.390), as is driving while

impaired. KRS 189A.010. Plainly, therefore, the texts were evidence that

Feinauer had engaged in prior misconduct (i.e., bad acts).

             “Generally, a defendant’s prior bad acts are inadmissible because

[u]ltimate fairness mandates that an accused be tried only for the particular crime

for which he is charged.” Clark v. Commonwealth, 223 S.W.3d 90, 96 (Ky. 2007)

(internal quotation marks and citation omitted). Consequently, courts must be

wary when deciding whether to admit prior bad acts evidence because “there exists

universal agreement that evidence of this sort is inherently and highly prejudicial

to a defendant.” Bell v. Commonwealth, 875 S.W.2d 882, 890 (Ky. 1994).




                                         -3-
             Admission of evidence regarding prior bad acts is governed by

Kentucky Rule of Evidence (KRE) 404(b), which provides in relevant part:

             (b) Other crimes, wrongs, or acts. Evidence of other
             crimes, wrongs, or acts is not admissible to prove the
             character of a person in order to show action in
             conformity therewith. It may, however, be admissible:

                   (1) If offered for some other purpose, such
                   as proof of motive, opportunity, intent,
                   preparation, plan, knowledge, identity, or
                   absence of mistake or accident . . . .

KRE 404(b) is plainly “exclusionary in nature . . . .” Clark, 223 S.W.3d at 96.

             The Commonwealth argues that the evidence was admissible to show

Feinauer’s consciousness of guilt, an “unenumerated exception to KRE 404(b)’s

rule of inadmissibility.” McDaniel v. Commonwealth, 415 S.W.3d 643, 658 (Ky.

2013). Of course, “evidence is not admissible just because a party asserts that [it]

tends to support one of the [KRE 404(b)] listed purposes” because a trial court also

“must weigh the evidence’s probativeness against the danger of undue prejudice.”

Commonwealth v. Bell, 400 S.W.3d 278, 282-83 (Ky. 2013) (internal quotation

marks and citations omitted). Naturally, “[a]ll relevant evidence offered against a

defendant will have some prejudicial tendency; otherwise, it would not be offered.

The question is whether it creates a danger of undue prejudice.” St. Clair v.

Commonwealth, 455 S.W.3d 869, 893 (Ky. 2015).




                                         -4-
             KRE 404(b) was promulgated to prevent admission of pure character

or propensity evidence, which is offered to show “that on other occasions a person

has acted in a particular way” and so is “the sort of person who does that sort of

thing or acts that way” meaning that he or she “is likely to have done the same sort

of thing or acted that same way on the occasion at issue in the case.” Trover v.

Estate of Burton, 423 S.W.3d 165, 172 (Ky. 2014). Courts utilize a three-part test

to make the “often difficult” determination of whether KRE 404(b) evidence

should be admitted. Jenkins v. Commonwealth, 496 S.W.3d 435, 457 (Ky. 2016).

             First, the court asks whether “the evidence [is] relevant for some

purpose other than to prove the criminal disposition of the accused? Aside from

showing criminal propensity, that is, the extrinsic act evidence must bear

materially on an element of the offense or on some other fact actually in dispute.”

Id. (internal quotation marks and citations omitted). Second, “[t]he court should

also consider whether the extrinsic act evidence is sufficiently probative, i.e., could

the jury reasonably infer that the prior bad acts occurred and that [the defendant]

committed such acts[?]” Id. (internal quotation marks and citations omitted).

Finally, the court must ask, “is the extrinsic act evidence unduly prejudicial, that is,

is the tendency of the evidence so strongly to lead the jury into improper character

inferences that that tendency substantially outweigh[s] [the evidence’s] probative

value with regard to its proper uses?” Id. (internal quotation marks and citation


                                          -5-
omitted). We review a trial court’s evidentiary decisions under the abuse of

discretion standard. Matthews v. Commonwealth, 371 S.W.3d 743, 749 (Ky. App.

2011).

             We agree with Feinauer that the texts are minimally probative, at best,

and their prejudicial impact far outstrips that extremely limited probative value.

The Commonwealth did not charge Feinauer with speeding, driving while

impaired, texting while driving, or even for having an open container of alcohol in

her vehicle at the time of the crash. The evidence that she had drunk while driving,

texted while driving, or sped in the past, therefore has no meaningful relationship

to whether she did so at the time of the fatal collision. In sum, we discern no

element(s) of reckless homicide for which the texts had material, probative value.

             The Commonwealth argues the texts show Feinauer’s consciousness

of guilt since they, generally speaking, show she knew it was wrong to drink and

drive, text and drive, or speed. Of course, speeding, texting and driving, driving

while impaired, and having an open container of alcohol in a vehicle are contrary

to Kentucky law, as previously explained. However, the Commonwealth has not

cited, nor have we independently located, authority admitting evidence to show a

defendant could have pre-offense consciousness of guilt. To the contrary, the

authorities discussing consciousness of guilt consistently refer to post-crime

conduct. See, e.g., 2 ROBERT P. MOSTELLER, ET AL., MCCORMICK ON EVIDENCE §


                                         -6-
263 (8th ed. 2020) (“Many acts of a defendant after the crime seeking escape are

received as admissions by conduct, constituting circumstantial evidence of

consciousness of guilt and hence of the fact of guilt itself.”); 1 EDWARD J.

IMWINKELRIED, UNCHARGED MISCONDUCT EVIDENCE § 3:4 (2020) (“In turn, the

consciousness of guilt is evidence that the defendant is the person who committed

the crime. The uncharged misconduct is an ‘ex post facto indication’ of the

defendant’s identity as the criminal. Since other persons do not manifest the same

consciousness, the evidence at least slightly strengthens the inference of the

defendant’s identity as the criminal.”) (footnotes and citations omitted). In short,

we strongly question whether the consciousness of guilt exception can logically

apply to admit KRE 404(b)-type evidence depicting acts which occurred prior to

the offense(s) for which the defendant stands charged.

             However, we need not definitively opine on the existence of a pre-

crime consciousness of guilt exception because it would not apply under these

facts. Though not explored deeply by the parties here or below, it is inarguable

that “everyone is presumed to know the law; therefore, ignorance of the law is not

an excuse.” Department of Revenue, Finance and Administration Cabinet v.

Revelation Energy, LLC, 544 S.W.3d 170, 176 (Ky. App. 2018). See also, e.g.,

Bullitt v. Commonwealth, 595 S.W.3d 106, 115 (Ky. 2019). So, the

Commonwealth did not need the texts to show that Feinauer knew speeding,


                                         -7-
texting and driving, and having open alcoholic beverages in a vehicle are illegal

because she, like everyone else, was already conclusively presumed to know the

law. In fact, the Commonwealth admitted in its closing argument that “everybody”

knows that it is against the law to drink and drive. Video Record, 1/28/20,

11:09:55, et seq.

               Moreover, the Commonwealth points to no evidence showing that

Feinauer was speeding, texting, talking on the phone, or impaired at the time of the

collision.2 “A person is guilty of reckless homicide when, with recklessness he

causes the death of another person.” KRS 507.050(1). A person acts recklessly

when he or she “fails to perceive a substantial and unjustifiable risk that the result

will occur or that the circumstance exists” and that risk “must be of such nature

and degree that failure to perceive it constitutes a gross deviation from the standard

of care that a reasonable person would observe in the situation.” KRS 501.020(4).

Having an open container of alcohol in the vehicle could have been a proper factor

in concluding that Feinauer was guilty of reckless homicide, but showing that she



2
  At least one text admitted into evidence also discussed Feinauer’s speeding but the
Commonwealth’s brief did not directly respond to Feinauer’s assertion that the evidence at trial
showed that she was not speeding at the time of the collision. In short, the Commonwealth cites
to no specific argument that speeding was a factor in the fatal crash, so evidence that Feinauer
had exceeded the speed limit in the past was wholly irrelevant. Also, she was apparently found
with a phone in her hand after the accident but there is a dispute about whether it was her phone
or whether someone else gave her a phone soon after the collision so she could contact her
father. Regardless, the Commonwealth cites to no evidence directly showing that she was
texting or talking on the phone at the time of the collision.

                                               -8-
had engaged in illegal activities while driving in the past did not materially show

that she acted recklessly in causing the tragic collision.

              Instead, the prior instances of misconduct exemplified by the texts

seem designed to show that Feinauer had a propensity for making poor decisions

while driving. Indeed, the Commonwealth repeatedly stressed the texts in its

closing argument to show that Feinauer had a history of breaking the law while

driving. In fact, the Commonwealth began its closing argument by discussing the

texts for over two minutes, including memorably asserting that:

              every time she [Feinauer] got behind the wheel it was
              almost like she was playing a game of Russian roulette . .
              . . Each time she did it, day after day after day. You
              heard the text messages. You can read them. . . . It’s
              Russian roulette each time. Something was bound to
              happen at some point. This was the norm. And her norm
              was dangerous. Her norm was reckless.

Video Record, 1/28/20, 10:57:23, et seq.3 Saying a person’s “norm” is to engage

in bad acts is functionally indistinguishable from saying their propensity is to

engage in bad acts—the very type of “if they did it before they must have done it

now” evidence KRE 404(b) was designed to guard zealously against. The trial

court abused its discretion in admitting the texts.




3
 The Commonwealth returned to its “Russian roulette” characterization later in its closing
argument.

                                              -9-
               The texts showed Feinauer engaging in prior, unrelated misconduct

while driving in an emotionally charged case. The Commonwealth used the texts

to argue repeatedly that Feinauer played a deadly game of “Russian roulette”

whenever she drove a vehicle. Under those facts, we cannot logically say that the

admission of the texts was an inconsequential, harmless error. St. Clair, 455

S.W.3d at 898 (“This Court cannot say with fair assurance that the jury was not

swayed by this impermissible proof. Even if this Court could not say for certain

that the error had a substantial effect on the jury’s verdict, it is left in grave doubt

and thus the conviction cannot stand.”) (internal quotation marks and citations

omitted); Bell, 875 S.W.2d at 890 (deeming prior bad acts evidence to be

“inherently and highly prejudicial to a defendant.”). We reverse Feinauer’s

convictions.

               B. Other Issues Which May Recur on Remand

               Having determined that Feinauer’s convictions must be reversed, we

will briefly discuss issues which may recur on remand. Feinauer argues the

Commonwealth belatedly disclosed evidence pertaining to the first blood draw at

UC Hospital, such as the identity of who drew the blood. But that argument is

moot since Feinauer has that evidence well in advance of a retrial, meaning it is

irrelevant whether she had it sufficiently in advance of the first trial.




                                          -10-
              Feinauer relatedly argues her medical records from UC Hospital,

which include the first blood draw which revealed alcohol in her bloodstream,

were not properly authenticated. Though we have concerns with the

authentication, we again need not definitively opine on it because additional, or

different, authentication procedures may occur on remand. Moreover, it appears

that the records were made an exhibit but were not admitted as evidence, and we

decline to opine on whether an exhibit hypothetically was admissible.

              Because UC Hospital is located outside Kentucky, Feinauer argues

authentication of its records is governed by Matthews v. Commonwealth, 163

S.W.3d 11 (Ky. 2005). Matthews remains viable, but subsequent statutory

amendments have provided an additional certification route. In Matthews, as here,

the issue was the proper authentication of out-of-state medical records from a

hospital. Our Supreme Court held that the records had to satisfy the KRE 902(11)

certification requirements because the statutory exception for authenticating

medical records found at KRS 422.300 did not apply to out-of-state hospital

records.4 Id. at 27. To be properly certified, Matthews explains that the out-of-




4
 Generally, KRE 902(11)(A) provides that medical records may be self-authenticated as a
business record if there is no indication they are untrustworthy and the records custodian
certifies:

       the original or a duplicate of a record of regularly conducted activity within the
       scope of KRE 803(6) or KRE 803(7) . . .

                                               -11-
state records must satisfy KRE 902(11) by containing a certification stating that

they “were made at or near the time of the occurrence of the matters set forth, that

they were made by a person with knowledge of the matters, . . . [and] that the

records were regularly kept.” Id.

               Here, the certification provides that the records were “true and

complete reproductions of the original or electronic medical records that are kept

in the regular course of business for UC Health” and “were made at the time of the

condition and/or occurrences reported therein or within a reasonable time

thereafter and accurately reflect the condition and/or occurrence.” But the

certification is not signed by the records custodian (instead, her name appears

printed on an email signature line), nor does the certification state that the records

“were made by a person with knowledge of the matters . . . .” Matthews, 163

S.W.3d at 27. Moreover, KRE 902(11)(C) requires a certification to contain “a

written declaration under oath subject to the penalty of perjury . . . .” The

purported certification from the UC Hospital records custodian contains no such

declaration.



               (i) Was made, at or near the time of the occurrence of the matters set forth,
               by (or from information transmitted by) a person with knowledge of those
               matters;

               (ii) Is kept in the course of the regularly conducted activity; and

               (iii) Was made by the regularly conducted activity as a regular practice.

                                               -12-
             We also note the General Assembly subsequently amended KRS

422.300 (after Matthews but before the trial at hand) to encompass authentication

of records from out-of-state hospitals. At the time Matthews was rendered, the

statute provided that ‘“[m]edical charts or records of any hospital licensed under

KRS 216B.105 that are susceptible to photostatic reproduction may be proved as to

foundation, identity and authenticity without any preliminary testimony . . . .’”

Matthews, 163 S.W.3d at 23 (quoting KRS 422.300) (emphasis in Matthews). Of

course, hospitals outside Kentucky are not licensed under KRS 216B.105 (which

generally requires a license to operate a healthcare facility). Now KRS 422.300(2)

provides in relevant part that “[m]edical charts or records of any hospital licensed

under either KRS 216B.105 or a similar law of another state or the United States

that are susceptible to photostatic reproduction may be proved as to foundation,

identity and authenticity without any preliminary testimony . . . .” (Emphasis

added.) Therefore, the UC Hospital records at issue may be authenticated via the

procedures outlined in KRS 422.300, et seq., provided that Ohio has a statute

similar to KRS 216B.105 and all the other requirements are met. On remand, we

are confident that the trial court will ensure that the UC Hospital records are




                                         -13-
properly authenticated via sufficient testimony or otherwise before permitting them

to be introduced.5

               Finally, Feinauer argues Jack Hedges, a Kentucky State Trooper who

served as an accident reconstructionist for the Commonwealth, testified at trial to

opinions not contained in the Commonwealth’s pretrial expert disclosure report.

To avoid a party’s being “deliberately surprised at trial[,]” precedent generally

supports “the principle that an expert may not testify to an additional, undisclosed

principle or premise not readily deducible from the conclusions contained in that

expert’s report.” Jones v. Commonwealth, 237 S.W.3d 153, 158 (Ky. 2007).

Because the convictions are being reversed and remanded on other grounds, we


5
  We decline to opine as to whether some handwritten comments on Feinauer’s medical records
mean they could not have been properly certified. The parties have not cited, nor have we
located, the UC Hospital records in the record before us (likely because they were not introduced
into evidence). The records custodian must certify that any copies provided to either party (after
all, Feinauer also presumably could subpoena the records) are accurate reproductions of the
originals. But we cannot know if the original records contain the handwritten notations.
Feinauer may raise any argument she deems proper on remand regarding the handwritten
notations as we decline to offer an advisory opinion in a vacuum.

         We also decline to engage Feinauer’s speculation that the Commonwealth “replaced the
unclean copy of medical records used during the trial with a clean copy. If this is true, it is jaw
dropping and proves that the Commonwealth knew they used an altered set of medical records.”
Appellant’s brief, p. 22. Feinauer does not cite to the record to support what amounts to a claim
of prosecutorial misconduct, and even seems unsure if the alleged alteration took place, given
that she says it would be improper “if” true. It is even unclear to what Feinauer is referring since
the records were not introduced into evidence. We remind all counsel of their obligations under
the appropriate ethics rules, such as Supreme Court Rule (SCR) 3.130(3.4)(a) (which provides
that it is improper for an attorney to, among other things, “unlawfully alter, destroy or conceal a
document or other material having potential evidentiary value”) and SCR 3.130(3.1) (which
requires a lawyer to, essentially, only raise arguments containing a good faith basis in the law
and facts). We expect on remand that all counsel will conduct themselves with scrupulous
regard for all applicable laws and rules of procedure, evidence, and professional responsibility.

                                               -14-
need not definitively determine whether any errors occurred here because the

landscape on remand will be different.

             The disclosure indicated that Trooper Hedges would testify that the

pre-collision data were indicative of Feinauer’s having been a distracted or

intoxicated driver. At trial, the Commonwealth asked Trooper Hedges about any

information he heard at trial that he did not previously know, and he responded that

he did not know about the text messages and the toxicology report from UC

Hospital. The Commonwealth then asked a lengthy question which essentially

asked Hedges whether he maintained the same opinions he had before trial, and he

responded that he still deemed Feinauer a distracted driver but added that the

toxicology report made him believe she had exercised “poor judgment.”

             Feinauer contends that “it borders absurdity” to believe the

Commonwealth did not discuss the texts and toxicology report with Trooper

Hedges before trial. Appellant’s brief, p. 25. In Feinauer’s view, the

Commonwealth’s disclosure intentionally omitted Trooper Hedges’ assessment of

the toxicology report and texts “to prevent defense counsel from preparing for

those opinions and/or address[ing] his qualifications to even offer such opinions

prior to trial” because “[h]ad those opinions been divulged in his expert disclosure,




                                         -15-
a Daubert[6] hearing would have been requested . . . .” Id. The Commonwealth

maintains the disclosures were sufficient but does not directly address Feinauer’s

argument that Trooper Hedges exceeded the opinions expressed in the disclosures.

               Again, Feinauer is accusing the Commonwealth of having engaged in

misconduct, or at least gamesmanship, without citing concrete proof thereof.

While it would have been reasonable for the Commonwealth before trial to have

gone over the toxicology report with Trooper Hedges, Feinauer cites nothing to

show that occurred. Also, Trooper Hedges opined before trial that Feinauer was a

distracted driver, and his statement that Feinauer exercised poor judgment could be

deemed “readily deducible” from his opinion that she was distracted or impaired

since driving while distracted or impaired generally shows poor judgment.

               In any event, everyone now knows that Trooper Hedges is aware of

the toxicology report (the texts no longer being an issue since they will be

excluded on remand) and believes Feinauer exercised poor judgment. On remand,

Trooper Hedges may prepare a supplemental expert report and the Commonwealth

may submit a revised expert disclosure, each of which should fully set forth

Trooper Hedges’ opinions and the bases therefor. And, in turn, Feinauer may seek



6
  Named after Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786,
125 L. Ed. 2d 469 (1993), “[a] Daubert hearing refers to a pre-trial hearing where the trial judge
initially determines if the witness’s opinion is based on scientifically valid principles and
methodology, thereby rendering the opinion relevant and reliable.” Commonwealth v.
McGorman, 489 S.W.3d 731, 740 n.7 (Ky. 2016).

                                               -16-
a Daubert hearing regarding whether Trooper Hedges has sufficient experience

and training to base his opinion(s), in whole or part, on the toxicology report

(assuming the report is properly authenticated and admitted).

             All other arguments we deem to be either without merit, redundant,

unlikely to recur, or to involve contested facts which a jury alone may resolve.

             III. Conclusion

             For the foregoing reasons, the judgment of the Campbell Circuit Court

convicting Tammy Feinauer of two counts of reckless homicide is reversed and

this case is remanded for further proceedings consistent with this Opinion.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Wesley K. Williams                         Daniel Cameron
Burlington, Kentucky                       Attorney General of Kentucky

                                           Courtney J. Hightower
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -17-